Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US20120295141A1) in view of Park (KR20160082661A; as cited in the IDS filed 03/24/2022) and Humberg (DE 10051867 A1).
Regarding claim 21, Allen discloses (Fig. 3) a coolant heater (heater 28) comprising: a heating element (heating element 88) for heating a coolant; a first housing (body 122, first chamber 94) for accommodating the heating element; a cover plate (divider plate 92) for sealing (by use of gasket 112) the first housing in which the heating element is accommodated, and a temperature sensor for measuring coolant temperature (claim 13).
Allen does not disclose a temperature fuse provided in an external space formed by coupling the first housing and the cover plate, and disposed to be adjacent to the cover plate; and a second housing for pressing the temperature fuse to be pressurized toward the cover plate.
Park discloses a temperature fuse (temperature sensitive switch 30; paragraph 0045: “temperature sensitive switch 30 may use a thermal fuse”) provided in an external space formed (Figures 4 and 6: the temperature sensitive switch 30 is in a space external to the coupling of the heater container 5 and the cover plate, as it is above the cover plate) by coupling the first housing (heater container 5) and the cover plate (heat transfer member 40), and disposed to be adjacent to the cover plate (Figure 6);
It would be obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the temperature fuse of Park in order to allow for ease of assembly and replacement of the temperature fuse as suggested by Park in paragraph 0027 (“the temperature sensitive switch can be easily assembled and replaced through the fixing member and the flow preventing member.)
Humberg discloses (Figure 1) a second housing (protective housing 8) for pressing a temperature fuse (temperature sensor 3) to be pressurized toward the heat source.
It would have been obvious to one of ordinary skill in the art to further modify Allen in view of Park and Humberg to incorporate the temperature fuse pressing configuration of Humberg for a reduction of parts and assembly cost, as suggested by Humberg in paragraph 0024.
Regarding claim 22, modified Allen discloses the coolant heater of claim 21, wherein the first housing (body 122, first chamber 94) is formed in a concave container shape (Fig. 3), with an upper side thereof being open (Fig. 3), and includes an inlet (inlet 52) for introducing the coolant and an outlet (outlet 46) for discharging the coolant, the cover plate (divider plate 92) is coupled to cover and close the open upper side of the first housing (see Fig. 3 and 4), and the second housing (cap 120) is formed in the concave container shape, with a lower side thereof being open (Fig. 3 and 4), and coupled to an upper end portion of the first housing (Fig. 3 and 4).

Regarding claim 23, modified Allen discloses the coolant heater of claim 21, wherein the second housing includes (see Fig. 1 of Humberg, the temperature fuse support configuration of which is used to modify Allen) a support (protrusion 13, spring 7, and pressure plate 6) protruding downwardly from a lower surface thereof at a position corresponding to the temperature fuse (Fig. 1 of Humberg), and an upper surface of the temperature fuse is in contact with and supported by the support (Fig. 1 of Humberg).
Regarding claim 24, modified Allen discloses the coolant heater of claim 23, wherein the support of the second housing includes a guide extending downwardly from a lower end thereof, and an upper portion of the temperature fuse is partially inserted into an inner side surrounded by the guide. Looking at the temperature fuse configuration of Park, the fixing member (51) includes a guide extending downwardly from a lower end (see Fig. 8 of Park), and the upper portion of the temperature fuse is partially inserted into an inner side surrounded by the guide. It would be obvious to one of ordinary skill in the art, when modifying Allen in view of Park and Humberg, as described above, to retain the guides of the fixing member of Park for the predictable result of lateral stability of the interface between the temperature fuse and the fixing member, which would be used as the pressure plate.
Regarding claim 26, modified Allen discloses the coolant heater of claim 21, wherein the cover plate includes a seating groove formed to be concave downwardly from an upper surface thereof, and a lower portion of the temperature fuse is partially inserted into the seating groove (see annotated Fig. 6 of Park below).

    PNG
    media_image1.png
    773
    638
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 6 of Park
Regarding claim 27, modified Allen discloses the coolant heater of claim 21, further comprising an elastic means (spring 7 from Humberg) interposed between the temperature fuse and the second housing, with a lower end thereof being supported by the temperature fuse and an upper end thereof being supported by the second housing (Figure 1 of Humberg).
Regarding claim 29, modified Allen discloses the coolant heater of claim 27, wherein the second housing includes a seating section (protrusion 13) protruding from a lower surface thereof (Fig. 1 of Humberg), and the elastic means is inserted into an inner space of the seating section to be seated therein (paragraph 0037 of Humberg).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Park and Humberg, further in view of Jang et al. (KR 20150098862 A; as cited in the IDS filed 09/19/2019), hereinafter Jang.
Regarding claim 25, modified Allen, as described in regards to claim 21 above, discloses the coolant heater of claim 21.
Modified Allen does not disclose the second housing including a plurality of reinforcing ribs protruding from a surface thereof.
Jang discloses a coolant heater with a first and second housing, wherein the second housing (second case 100b) includes a plurality of reinforcing ribs protruding from a surface thereof (see annotated Fig. 3 of Jang below).

    PNG
    media_image2.png
    554
    443
    media_image2.png
    Greyscale

Figure 2: Annotated Fig. 3 of Jang
It would be obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the ribs of Jang to further modify Allen in order for the second housing to have the predictable result of increased overall rigidity.
Claims 35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Park and Humberg, further in view of Oh (KR 20090050165 A; as cited in the IDS filed 09/19/2019)
Regarding claim 35, modified Allen, as described in regards to claim 21, discloses the coolant heater of claim 21, further comprising a sealing member (gasket 112) fitted around a peripheral portion of the cover plate to cover an entire edge of the cover plate (Fig. 3 of Allen).
Modified Allen does not disclose the sealing member being formed to cover all three surfaces at the peripheral portion of the cover plate, wherein, in a state in which the sealing member is fitted around the peripheral portion of the cover plate, the peripheral portion of the cover plate including the sealing member is interposed between an upper end portion of the first housing and a lower end portion of the second housing to closely adhere thereto.
Oh discloses a sealing structure for sealing the perimeter of an upper chamber corresponding to an upper housing from a lower chamber corresponding to a lower housing using a plate (element frame 15) and a sealing member (rubber packing 10) which is formed to cover all three surfaces at the peripheral portion of the cover plate, wherein, in a state in which the sealing member is fitted around the peripheral portion of the cover plate, the peripheral portion of the plate including the sealing member is interposed between an upper end portion of the lower housing and a lower end portion of the upper housing to closely adhere thereto (Figure 5).
It would be obvious to one of ordinary skill in the art prior to the effective filing date to incorporate the sealing structure of Oh to prevent unwanted sticking of the seal and improve the sealing performance as suggested by Oh in paragraph 14.
Regarding claim 38, modified Allen discloses the coolant heater of claim 35, wherein the first housing (body 13 of Oh) includes a sealing member seating (shown in Figure 5 of Oh) formed to be concave downwardly from an upper surface of the upper end portion thereof, and the sealing member is inserted into the sealing member seating groove (Figure 5 of Oh).
Regarding claim 40, modified Allen discloses the coolant heater of claim 35, wherein (Figure 4 of Oh) the sealing member (rubber packing 10) includes protrusions (airtight protrusions 11 and 12) formed in a rugged form at an upper outer surface and a lower outer surface thereof, respectively.
Allowable Subject Matter
Claims 28, 30-34, 36-37, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 28, modified Allen discloses the coolant heater of claim 27, further comprising (Figure 8 of Park) a cover (flow preventing member 52) with an opening (opening 53) penetrating through upper and lower surfaces thereof, wherein a lower portion of a body of the temperature fuse is inserted into the opening of the cover (Figure 8 of Park), and the temperature fuse includes connection tabs (cold pin 31) protruding from an upper portion of the body towards both sides in a width direction or in a length direction.
Modified Allen does not disclose the cover being coupled and fixed to the second housing and does not disclose the connection tabs being disposed between a lower surface of the second housing and an upper surface of the cover.
With regards to the features of claim 28 not taught by modified Allen, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Allen in view of such that all the limitations of claim 28 are rendered obvious.
Regarding claim 30, modified Allen discloses the coolant heater of claim 29, further comprising a push plate (pressure plate 6) including: a support plate (pressure plate 6) disposed between the temperature fuse and the elastic means, with an upper surface thereof being in contact with the elastic means and a lower surface thereof being in contact with the temperature fuse (Figure 1 of Humberg). Although the support plate of Humberg is not in direct contact with the temperature fuse, it would be obvious to one of ordinary skill in the art that the temperature fuse pressing configuration incorporated into Allen in combination with Park would result in the support plate being in contact with the temperature fuse.
Modified Allen does not disclose a first guide protruding upwardly from the support plate and fitted around an outer surface of the seating section.
With regards to the features of claim 30 not taught by modified Allen, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Allen in view of such that all the limitations of claim 30 are rendered obvious.
Claims 31-34 are allowable by virtue of their dependency from dependent claim 30.
Regarding claim 36, modified Allen does not disclose the coolant heater of claim 35, wherein inner ends of the sealing member protrude inwardly further than inner wall surfaces of the first housing and the second housing to be coupled thereto.
With regards to the features of claim 36 not taught by modified Allen, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Allen in view of such that all the limitations of claim 36 are rendered obvious.
Regarding claim 37, modified Allen does not disclose the coolant heater of claim 35, wherein the sealing member includes a through hole penetrating through both surfaces thereof to enable communication between an inner space into which the cover plate is inserted and the outside.
With regards to the features of claim 37 not taught by modified Allen, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Allen in view of such that all the limitations of claim 37 are rendered obvious.
Regarding claim 39, modified Allen does not disclose the coolant heater of claim 38, wherein a width of the sealing member is larger than a width of the sealing member seating groove.
With regards to the features of claim 39 not taught by modified Allen, there is no reference or combination of references in the prior art which one of ordinary skill in the art at the time of the claimed invention would consider the teachings of Allen in view of such that all the limitations of claim 39 are rendered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J CHO whose telephone number is (571)272-8675. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID JUNG HYON CHO/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762